Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kishimoto (USP 11,021,340), discloses a sheet stacking tray (see at least fig.4) comprising: a first conveyor (107); a second conveyor (109); a sheet stopper (103); and a second full-load detector (119) (C5/L10-21), as claimed.
However, the prior art of record does not fairly disclose or teach at least “a plurality of motors configured to:
maintain the sheet stopper at the protruding position to block the sheet conveyed by the first conveyor until the first full-load detector outputs a signal indicating that the sheet bundle is fully loaded;
shift the sheet stopper to the lowered position to allow the sheet bundle to pass when the first full-load detector outputs the signal indicating that the sheet bundle is fully loaded;
drive the first conveyor and the second conveyor together to convey the sheet bundle when the sheet stopper shifts to the lowered position; and
stop the second conveyor and drive only the first conveyor, when the second full-load detector detects the leading edge of the sheet bundle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/5/2022